PER CURIAM:
*184Claimant, an employee of the respondent, was employed to run a storage lot and take care of a building belonging to respondent in Rand, West Virginia. On March 31, 1992, the office building burned down. Claimant alleges that he had personal property which was destroyed in the fire for which he has now brought this claim. The personal property included one pair of insulated boots, a clock radio, a telephone, a hot plate, and a winter jacket. The cost to replace these items is $426.00. Respondent is unable to reimburse claimant for these items of personal property. Respondent carried insurance for property belonging only to the respondent.
The origin of the fire is apparently unknown. The official fire report of the Malden Volunteer Fire Department indicates possible cause of the fire as “suspicious”. It appears to the Court that claimant would need several items of the personal property in the performance of his job duties. These items include the glasses, the coveralls, the boots, and the jacket, the replacement cost of which is $402.00. As claimant needed certain of the items lost in the fire in the performance of his job duties, the Court is of the opinion that in equity and good conscience claimant should be reimbursed for his loss.
Accordingly, the Court grants an award in the amount of $402.00.
Award of $402.00.